NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EFRAIN RODRIGUEZ-NAVA,                          No.    15-73524

                Petitioner,                     Agency No. A092-261-705

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Efrain Rodriguez-Nava, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      The agency did not err in finding Rodriguez-Nava failed to establish a

cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228-29

(9th Cir. 2016); see also Reyes v. Lynch, 842 F.3d 1125, 1133-37 (9th Cir. 2016)

(according deference to the BIA’s articulation of its “particularity” and “social

distinction” requirements). Thus, Rodriguez-Nava’s asylum and withholding of

removal claims fail. In light of this conclusion, we do not reach Rodriguez-Nava’s

remaining contentions raised in his opening brief.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-73524